SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

766
KA 11-01474
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

DAVID J. WEINSTOCK, DEFENDANT-APPELLANT.


SHIRLEY A. GORMAN, BROCKPORT, FOR DEFENDANT-APPELLANT.

DAVID J. WEINSTOCK, DEFENDANT-APPELLANT PRO SE.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Victoria M.
Argento, J.), rendered May 12, 2011. The judgment convicted
defendant, upon his plea of guilty, of rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of rape in the first degree (Penal Law §
130.35 [1]). We reject defendant’s contention in his main and pro se
supplemental briefs that his waiver of the right to appeal was
invalid. We agree with defendant that County Court’s statement to
defendant that, “by pleading guilty, [he was] giving up [his] right to
allege that the police unlawfully collected evidence or did anything
else illegal” was misleading insofar as it improperly implied that
defendant’s right to challenge the court’s suppression ruling on
appeal was forfeited upon entry of the guilty plea (see People v
Braxton, ___ AD3d ___, ___ [June 19, 2015]; see generally People v
Moyett, 7 NY3d 892, 892-893; People v Billingslea, 6 NY3d 248, 257).
“Nevertheless, we conclude that [the court’s] plea colloquy, together
with the written waiver of the right to appeal, adequately apprised
defendant that the right to appeal is separate and distinct from those
rights automatically forfeited upon a plea of guilty” (Braxton, ___
AD3d at ___ [internal quotation marks omitted]; see People v Buske, 87
AD3d 1354, 1354, lv denied 18 NY3d 882). That valid waiver of the
right to appeal encompasses his contention that the court erred in
refusing to suppress identification testimony (see People v Jenkins,
117 AD3d 1528, 1529, lv denied 23 NY3d 1063). By pleading guilty,
moreover, defendant forfeited his further contention that the court
erred in refusing to reopen the Wade hearing (see People v Fulton, 30
AD3d 961, 962, lv denied 7 NY3d 789).
                                 -2-                           766
                                                         KA 11-01474

     Contrary to the contentions in defendant’s main and pro se
supplemental briefs, the court afforded him a reasonable opportunity
to advance the claims in his pro se motion to withdraw his guilty plea
(see People v Frederick, 45 NY2d 520, 525; People v Tinsley, 35 NY2d
926, 927), and “the court did not abuse its discretion in discrediting
those claims” (People v Merritt, 115 AD3d 1250, 1250-1251). Nor did
the court abuse its discretion in denying defendant’s request for new
counsel on the motion to withdraw the guilty plea inasmuch as defense
counsel did not take a position adverse to the motion (see People v
Rossborough, 105 AD3d 1332, 1333, lv denied 21 NY3d 1045). Further,
defense counsel’s failure to join in the motion did not constitute
ineffective assistance (see People v Carpenter, 93 AD3d 950, 952, lv
denied 19 NY3d 863).

     The contention in defendant’s pro se supplemental brief that the
court erred in imposing an enhanced sentence based upon an uncharged
crime survives his waiver of the right to appeal (see People v
Williams, 35 AD3d 1198, 1199, lv denied 8 NY3d 928). That contention
lacks merit, however, inasmuch as “the record establishes that the
court did not impose an enhanced sentence but in fact imposed the
agreed-upon sentence” (People v Ibrahim, 48 AD3d 1095, 1095, lv denied
10 NY3d 864).




Entered:   June 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court